Citation Nr: 0524834	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1971.

This appeal arises from an August 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA examination in February 2001, it was noted that the 
veteran was married and that he had two children.  Following 
service, the veteran worked as a warehouse man and assistant 
foreman for four years; for 12 years he was a parts manager; 
for three years he was a service manager for a car 
dealership; and from 1989 to 2001 he was a parts counterman 
for a car dealership.  Socially, the veteran indicated that 
he stayed home most of the time.  He wished to be left alone 
and socialized very little.  

On VA psychiatric examination in January 2002, the veteran 
described being extremely anxious, edgy and jumpy.  He was 
very suspicious of people approaching him from behind.  He 
suffered from sleep disturbance.  It was noted that the 
veteran had a lot of depressive symptoms.  The diagnosis was 
depressive disorder not otherwise specified.  

An addendum to the February 2002 report of VA examination 
indicated that the veteran's psychiatric disorder started 
while he was in service as his symptoms were related to his 
Vietnam experiences.  

On VA audiological evaluation in February 2002, the diagnoses 
were mild to moderate sensorineural hearing loss and periodic 
tinnitus.  

By rating decision in February 2002, service connection was 
granted for depressive disorder, evaluated as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensably 
disabling.  

On VA diabetes examination in March 2003, the veteran 
reported that due to diabetes he had restricted his daily 
activities as he had reduced stamina and suffered from a 
burning sensation of the legs and feet.  This burning 
sensation limited the number of hours he could work each day.  
The diagnoses were type II diabetes mellitus and paresthesia 
of both lower extremities compatible with diabetic peripheral 
neuropathy.  

By rating decision in March 2003, service connection was 
granted for diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling, and peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent 
disabling.  

In May 2003, the veteran filed the instant claim of 
entitlement to TDIU benefits.  He last worked on a full time 
basis in November 2001.  He had last worked as a parts man 
between February 2002 and April 2003 for 20 hours a week.  He 
had to leave his last employment due to his disability.  The 
veteran had completed one year of college and he had no other 
education or training. 

On VA examination in June 2003, it was noted that the 
veteran's claims folder had been reviewed.  The diagnoses 
included depressive disorder, diabetes mellitus, hearing 
loss, tinnitus, and peripheral neuropathy of the lower 
extremities.  

On VA psychiatric examination in June 2003, it was noted that 
the veteran was receiving VA outpatient treatment.  He 
continued to be seen for medication and psychotherapy.  The 
diagnosis was depressive disorder and a Global Assessment of 
Functioning (GAF) score of 50 was assessed.  It was again 
noted that the veteran was in active treatment by VA.  His 
depressive symptoms had continued and he suffered from a 
serious level of symptomatology.  These symptoms had 
interfered significantly with the veteran's employability, 
but it was noted that the veteran probably could manage to 
work if the psychiatric symptoms were the only problem that 
he had.  

A July 2003 statement from the veteran's last employer 
indicated that he had last worked in April 2003, that he 
averaged 15 to 17 hours a week, and that his employment had 
been terminated due to disability.

An August 2002 Social Security Administration (SSA) decision 
shows that it was determined that the veteran was disabled 
from July 2002 with a primary diagnosis of cardiomyopathy and 
a secondary diagnosis of degenerative disc disease of the 
neck.  

An August 2004 statement from the veteran's treating VA 
physician indicates that the veteran was also treated by a 
therapist on a regular basis.  It was indicated that the 
veteran's service connected depression was being made worse 
by PTSD.  The veteran had also continued to gain weight.  
Eating had become an anxiety and mood reliever.  It was 
opined that the veteran was no longer employable due to the 
effects of his mood disorder, PTSD, and obesity. 

A September 2004 statement from the veteran's spouse 
indicates that although he was taking medication for 
depression, he was very easily upset and stressed.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2004).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2004).  Factors to be considered are the veteran's education 
and employment history and loss of use of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2004); see 38 C.F.R. § 
4.19 (2004) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran is service connected for depressive disorder, 
evaluated as 50 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left lower extremity and right lower extremity, each 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss, noncompensably 
disabling.  The veteran's combined disability rating due to 
service connected disorders is 70 percent.

The veteran has one year of college.  He has not completed 
any additional training or education during his lifetime.  
The record shows that the veteran has worked as a warehouse 
man and for many years for different employers as a parts man 
in car dealerships.  The veteran last worked full time in 
late 2001 and during his last employment from 2002 to 2003, 
he worked less than 20 hours a week.  His last employer 
indicated in a June 2003 statement that the veteran's 
employment had been terminated due to disability. 

Upon review of the claims file, and after resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of TDIU benefits.  

The evidence shows that the veteran's service connected 
disabilities include tinnitus and hearing loss.  Although 
affecting his ability to interact with others, these 
disorders do not play a significant role in determining the 
outcome of the veteran's claim for TDIU benefits.  The 
service connected diabetic peripheral neuropathy of the lower 
extremities has resulted in a burning sensation of the legs 
and a loss of stamina.  These symptoms have a moderately 
negative impact on his employability.

Conversely, the veteran's inability to work is significantly 
impacted by continuing symptoms relating to depressive 
disorder.  These symptoms have continued despite the fact 
that the veteran receives ongoing VA outpatient medical 
treatment from a therapist and a physician and he is the 
recipient of a course of medications.    

VA treatment notations and reports of VA psychiatric 
examinations show that the veteran suffers from extreme 
anxiety, he is suspicious of others, he has serious sleep 
disturbance, and a variety of depressive symptoms.  A VA 
examiner in June 2003 assigned a GAF score of 50 which 
represents an individual who has serious symptoms as well as 
an individual who would be unable to keep a job.  The VA 
examiner opined that the veteran's symptoms interfered 
significantly with his employability.  

An August 2004 statement from the veteran's treating VA 
physician includes the opinion that the veteran was no longer 
employable due to the effects of his mood disorder and PTSD.  
While the veteran is not service connected for PTSD, in the 
context of this appeal, the Board is unable to disassociate 
the level of disability or the level of symptoms stemming 
from PTSD as opposed to the service connected depressive 
disorder.  Of record are numerous VA outpatient treatment 
records that corroborate the serious level of disability 
resulting from the veteran's service connected psychiatric 
disability.  

Although the veteran was employed on a full time basis until 
2001, he last worked on a part time basis until April 2003 
when he found that he could no longer function at work.  The 
veteran does not have any additional training and his 
educational level is limited to one year of college.  The 
chronic and debilitating nature of the veteran's depressive 
symptoms augmented by symptoms associated with diabetic 
peripheral neuropathy must be stressed.  Accordingly, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports this claim and concludes that the 
veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.  

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
However, as the benefit sought on appeal (entitlement to TDIU 
benefits) is being granted in full, the Board finds no 
prejudice has resulted to the veteran's due process rights.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

The veteran contends that the RO erred by failing to grant 
his claim of entitlement to service connection for PTSD.

By rating decision in October 2001, entitlement to service 
connection for PTSD was denied.  The veteran submitted a 
timely notice of disagreement with the rating decision 
denying service connection for PTSD in November 2001.  See 
38 C.F.R. § 20.201 (2004).  The RO, therefore, must provide 
the veteran with a statement of the case dealing with the 
additional issue of entitlement to service connection for 
PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  (When 
an NOD is filed, the Board should remand, rather than refer 
the issue to the RO for the issuance of a statement of the 
case.)

Accordingly, the case is REMANDED for the following action:

With regard to the October 2001 rating 
decision denying entitlement to service 
connection for PTSD, the veteran should 
be provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


